         Case 3:19-cv-08260-DJH Document 31 Filed 12/05/19 Page 1 of 11



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Cincinnati Insurance Company,                    No. CV-19-08260-PCT-DJH
10                    Plaintiff,                          ORDER
11       v.
12       Hope Construction LLC, et al.,
13                    Defendants.
14
15            The Court is in receipt of the parties’ briefing (Docs. 29 and 30) addressing the issue
16   of whether this Court should stay this action pending resolution of the underlying State

17   Court Action.
18   I.       BACKGROUND

19            This declaratory action arises from an insurance coverage dispute.            Plaintiff

20   Cincinnati Insurance Company (“Cincinnati”) is an insurance company that issued general
21   commercial liability insurance and umbrella policies to Defendants Hope Construction,
22   LLC and its principals David and Jennifer Carpenter (collectively “Hope Construction”).

23   In 2017, Chabad entered into a cost-plus1 contract with Hope Construction to construct a

24   new building for the Chabad congregation. (Doc. 29-1 at 4).

25            A.     Underlying State Court Action

26            On July 20, 2019, Chabad of Flagstaff, Inc. (“Chabad”) and Rabbi Dov Shapiro
27   1
      Construction cost-plus contracts pay a contractor for all of its allowed expenses, typically
     up to a set limit. These costs include labor and materials, plus other costs incurred to
28   complete the work. The “plus” refers to an additional payment that allows a contractor to
     make a profit.
      Case 3:19-cv-08260-DJH Document 31 Filed 12/05/19 Page 2 of 11



 1   (“Rabbi Shapiro”) initiated a lawsuit, Chabad of Flagstaff, Inc., et al. v. Hope
 2   Construction, LLC, et al., No. S0300CV201900361 (Super. Ct. Coconino County, Ariz.
 3   July 20, 2019), for breach of contract, negligent misrepresentation, declaratory judgment,
 4   and defamation (“State Court Action”).          (Id. at 3-13).    Chabad alleges that Hope
 5   Construction’s work was sub-standard, that it failed to complete the work in a timely
 6   manner, that it failed to supply proper materials and properly skilled workers for the
 7   project, and that there were cost-overruns. (Id. at 4-5). Chabad claims damages for repair
 8   and restoration costs, delay, and loss of use damages attributable to this sub-standard work.
 9   (Id. at 9). Additionally, Rabbi Shapiro alleges that Mr. Carpenter made libelous statements
10   in an email about Rabbi Shapiro, including that Rabbi Shapiro had failed to pay Hope
11   Construction despite the project being completed. (Id. at 13).
12          B.     Insurance Policies at Issue
13          Cincinnati had issued general commercial liability insurance and umbrella policies,
14   which provided coverage for “bodily injury,” “property damage,” and “personal and
15   advertising injury,” as defined therein, subject to policy limits, for damages for which the
16   insured is legally liable, and further subject to various conditions, limitations and
17   exclusions. (Doc. 1 at 3-14).
18          The general commercial liability insurance policy covers “property damage” if it is
19   caused by an “occurrence” and “personal and advertising injury” that “is covered by an
20   offense arising out of your business.” (Id. at 3, 5). “Property damage” is defined as
21   “[p]hysical injury to tangible property, including all resulting loss of use of that
22   property . . . or [l]oss of use of tangible property that is not physically injured.” (Id. at 6-
23   7). An “occurrence” is defined as “[a]n accident, including continuous or repeated
24   exposure to substantially the same general harmful conditions. . . .” (Id. at 6). “Personal
25   and advertising injury” is defined as “injury, including consequential ‘bodily injury’,
26   arising out of one or more of the following offenses: . . . [o]ral or written publication, in
27   any manner, of material that slanders or libels a person or organization or disparages a
28   person’s or organization’s goods, products or services[.]” (Id.) But the general commercial


                                                  -2-
      Case 3:19-cv-08260-DJH Document 31 Filed 12/05/19 Page 3 of 11



 1   liability insurance policy does not cover “property damage” to “that particular part of any
 2   property that must be restored, repaired or replaced because ‘your work’ was incorrectly
 3   performed on it.” (Id. at 5). Additionally, the general commercial liability insurance policy
 4   does not cover “personal and advertising injury” that is “caused by or at the direction of
 5   the insured with the knowledge that the act would violate the rights of another”; that arises
 6   out of oral or written publication of material, if done by or at the direction of the insured
 7   with knowledge of its falsity”; or that arises out of breach of contract. (Id. at 5-6).
 8           The umbrella policy covers “property damage” and “personal and advertising
 9   injury” if it is caused by an “occurrence.” (Id. at 8). “Property damage” is defined as
10   “[p]hysical injury to tangible property, including all resulting loss of use of that property
11   . . . or [l]oss of use of tangible property that is not physically injured.” (Id. at 12-13).
12   “Personal and advertising injury” is defined as “injury, including ‘bodily injury’, . . . arising
13   out of one[:] . . . [d]efamation of character, including oral or written publication in any
14   manner, or material that slanders or libels a person or organization or disparages a person’s
15   or organization’s goods, products or services[.]” (Id. at 12). An “occurrence” is defined
16   as “[a]n accident, including continuous or repeated exposure to substantially the same
17   general harmful conditions that results in . . . ‘property damage’ [or] . . . ‘personal and
18   advertising injury[.]’” (Id. at 11). But the umbrella policy does not cover “personal and
19   advertising injury” that arises “out of breach of contract”; arises “out of the failure of
20   goods, products or services to conform with any statement of quality or performance made
21   in your ‘advertisement’”; or “[c]aused by or at the direction of the insured with the
22   knowledge that the act would violate the rights of another . . . .” (Id.) Additionally, the
23   umbrella policy does not cover “property damage” if it is a “defect, deficiency, inadequacy
24   or dangerous condition in ‘your product’ or ‘your work’, or . . . [a] delay or failure by you
25   or anyone actin on your behalf to perform a contract or agreement in accordance with its
26   terms.” (Id. at 10).
27          C.     Federal Court Action
28          Cincinnati asserts that there is no potential for coverage under either the umbrella


                                                   -3-
      Case 3:19-cv-08260-DJH Document 31 Filed 12/05/19 Page 4 of 11



 1   policy or the general commercial liability insurance policy for the claims in the State Court
 2   Action. Cincinnati argues that claims asserted against Hope Construction do not allege an
 3   “occurrence” nor do they constitute “property damage” or “personal and advertising
 4   injury” as those terms are defined in the policies, and as such do not constitute covered
 5   claims.       Hope Construction disputes Cincinnati’s coverage position and claims that
 6   Cincinnati should be required to defend all claims asserted against Hope Construction in
 7   the State Court Action.
 8           On September 5, 2019, Cincinnati filed this action pursuant to the Federal
 9   Declaratory Judgment Act (“FDJA”), 28 U.S.C. § 2201, seeking a declaratory judgment
10   that it has no obligation to defend or indemnify Hope Construction in the State Court
11   Action. In other words, Cincinnati is asking this Court to decide whether the general
12   commercial liability insurance and umbrella policies issued by Cincinnati to Hope
13   Construction provide coverage for any of the claims in State Court Action.
14             On November 18, 2019, the Court ordered the parties to file briefs addressing: (1)
15   what facts and evidence from the underlying State Court Action could impact a coverage
16   determination here; (2) what specific policy provisions are at issue; (3) what are the
17   potential fact disputes that could impact a coverage determination; and (4) whether this
18   Court should stay this action pending the outcome of the State Court Action pursuant to an
19   abstention doctrine. (Doc. 27). On November 21, 2019, Chabad and Rabbi Shapiro filed
20   a declaration of Jason Hale, who is Chabad’s owner’s representative for the construction
21   project at issue. (Doc. 28). Therein, Mr. Hale provides that he is “authorized to state on
22   behalf of Chabad that Chabad has no claim in its lawsuit against Hope Construction for
23   ‘resulting damage to other property’” and if there were any such claim, Chabad waives it.
24   (Id. at 4).
25   II.     LEGAL STANDARD
26           The FDJA states that “[i]n a case of actual controversy within its jurisdiction [with
27   noted exceptions] . . . any court of the United States . . . may declare the rights and other
28   legal relations of any interested party seeking such declaration, whether or not further relief


                                                  -4-
      Case 3:19-cv-08260-DJH Document 31 Filed 12/05/19 Page 5 of 11



 1   is or could be sought.” 28 U.S.C. § 2201(a). The FDJA “created an opportunity, rather
 2   than a duty, to grant a new form of relief to qualifying litigants.” Wilton v. Seven Falls
 3   Co., 515 U.S. 277, 288 (1995). As the Ninth Circuit has explained, the FDJA “was an
 4   authorization, not a command. It gave the federal courts competence to make a declaration
 5   of rights; it did not impose a duty to do so.” Amer. Nat. Fire Ins. Co. v. Hungerford, 53
 6   F.3d 1012 (9th Cir. 1995), overruled on other grounds by Gov’t. Employees Ins. Co. v.
 7   Dizol, 133 F.3d 1220, 1223 (9th Cir. 1998) (stating that “the Declaratory Judgment Act is
 8   ‘deliberately cast in terms of permissive, rather than mandatory, authority.’”) (internal
 9   citation omitted)).
10          The Ninth Circuit in Countrywide reiterated that “[g]enerally, district courts have a
11   ‘virtually unflagging obligation . . . to hear jurisdictionally sufficient claims.’”
12   Countrywide Home Loans, Inc., v. Mortgage Guar. Ins. Corp., 642 F.3d 849, 852 (9th Cir.
13   2011) (quoting Snodgrass v. Provident Life & Accident Ins. Co., 147 F.3d 1163, 1167 (9th
14   Cir. 1998)). However, “[t]he [FDJA] relaxes this obligation in cases where a party seeks
15   declaratory relief.” Id. Therefore, “[i]n assessing actions for declaratory judgment, ‘the
16   normal principle that federal courts should adjudicate claims within their jurisdiction yields
17   to considerations of practicality and wise judicial administration.’” Snodgrass, 147 F.3d
18   at 1166 (quoting Wilton, 515 U.S. at 288).
19          When determining whether to abstain from an FDJA action, the three “Brillhart
20   factors remain the philosophic touchstone” of a district court’s analysis. Dizol, 133 F.3d
21   at 1225. The three Brillhart factors are: (1) “avoiding ‘needless determination of state law
22   issues’;” (2) “discouraging forum shopping’;” and (3) “avoiding ‘duplicative litigation.’”
23   R.R. Street & Co. Inc. v. Transport Ins. Co., 656 F.3d 966, 975 (9th Cir. 2011) (quoting
24   Dizol, 133 F.3d at 1225). The Brillhart court explained that “[o]rdinarily it would be
25   uneconomical as well as vexatious for a federal court to proceed in a declaratory judgment
26   suit where another suit is pending in a state court presenting the same issues, not governed
27   by federal law, between the same parties” and that “[g]ratuitous interference with the
28   orderly and comprehensive disposition of a state court litigation should be avoided.” 316


                                                  -5-
      Case 3:19-cv-08260-DJH Document 31 Filed 12/05/19 Page 6 of 11



 1   U.S. at 495. “Essentially, the district court ‘must balance concerns of judicial
 2   administration, comity, and fairness to the litigants.’” Principal Life Ins. Co. v. Robinson,
 3   394 F.3d 665, 672 (9th Cir. 2005) (quoting Am. States Ins. Co. v. Kearns, 15 F.3d 142, 144
 4   (9th Cir. 1994)).
 5   III.   DISCUSSION
 6          A.     Needless Determination of State Law Issues
 7          Cincinnati brings this declaratory action to resolve one issue: whether the general
 8   commercial liability insurance policies issued by Cincinnati to Hope Construction provide
 9   coverage for any of the claims in State Court Action. Insurance coverage and contract
10   interpretation are fundamentally questions of state law and “federal courts should[] decline
11   to assert jurisdiction in insurance coverage and other declaratory relief actions presenting
12   only issues of state law during the pendency of parallel proceedings in state court unless
13   there are circumstances present to warrant an exception to that rule.” Employers
14   Reinsurance Corp. v. Karussos, 65 F.3d 796, 798–99 (9th Cir. 1995) (internal quotation
15   marks omitted), overruled in part on other grounds by Dizol, 133 F.3d at 1227. The Ninth
16   Circuit has emphasized the general rule that insurance coverage actions belong in state
17   rather than federal court and “[t]he traditional rule that ‘states ha[ve] a free hand in
18   regulating the dealings between insurers and their policyholders[.]’” Karussos, 65 F.3d at
19   799 (alteration in original) (quoting SEC v. National Securities, Inc., 393 U.S. 453, 459
20   (1969)).
21          Moreover, if this action proceeds, the Court will be required to determine issues of
22   state law when interpreting the policies at issue, any ambiguity therein, and whether the
23   State Law Action claims are covered. That determination may be needless in light of the
24   proceeding in the state court forum in which these issues can be resolved. For example,
25   Cincinnati argues that Rabbi Shapiro’s defamation claim against Mr. and Ms. Carpenter is
26   excluded from coverage because of the “contractual liability exclusion[,] . . . which
27   eliminates coverage for personal and advertising injury arising out of breach of
28   contract . . . .” (Doc. 29 at 4). However, to determine whether the contractual liability


                                                 -6-
      Case 3:19-cv-08260-DJH Document 31 Filed 12/05/19 Page 7 of 11



 1   exclusion applies, this Court would first have to determine whether there was a breach of
 2   contract. And this determination will almost certainly be resolved in the State Law Action.
 3   See Karussos, 65 F.3d at 798–799 (holding that state court is the preferred forum for
 4   resolving issues of insurance coverage). Accordingly, this factor weighs in favor of
 5   abstention.
 6          B.     Forum Shopping
 7          The second Brillhart factor “usually is understood to favor discouraging an insurer
 8   from forum shopping, i.e., filing a federal court declaratory action to see if it might fare
 9   better in federal court at the same time the insurer is engaged in a state court action.” Am.
10   Cas. Co. of Reading, Penn. v. Krieger, 181 F.3d 1113, 1119 (9th Cir. 1999). This action
11   is reactive because Cincinnati filed it in response to Chabad and Rabbi Shapiro’s claims in
12   the underlying State Court Action, and it “could have filed a declaratory relief action in
13   state court . . . where such action could have been related to and coordinated with the
14   pending state court actions.” Great Am. Assur. v. McCormick, 2005 WL 3095972, at *2
15   (N.D. Cal. Nov. 15, 2005). While Cincinnati is not currently a party to the State Court
16   Action, the Court notes that it could have sought declaratory relief in state court, rather
17   than filing the present action in federal court. See Allstate Ins. Co. v. Tucknott Elec. Co.,
18   2014 WL 5408324, at *3 (N.D. Cal. Oct. 23, 2014). However, the Court notes that it is a
19   common practice for insurers to seek declaratory relief in federal court while underlying
20   cases are proceeding in state court, and there is no evidence that Cincinnati is necessarily
21   forum shopping here. Accordingly, this factor is neutral in the determination.
22          C.     Duplicative Litigation
23          Cincinnati is not a party in the State Court Action. While the underlying State Court
24   Action will determine Hope Construction’s liability, it does not concern the “precise state
25   law issues at stake in the present case,” i.e., whether Cincinnati owes Hope Construction a
26   duty to defend or indemnify under the insurance policies. Thus, although the underlying
27   State Court Action may present some overlapping factual disputes, the state-law issues in
28   the present case deal with the contested duties to indemnify and defend, not with Hope


                                                 -7-
      Case 3:19-cv-08260-DJH Document 31 Filed 12/05/19 Page 8 of 11



 1   Constriction’s liability for any alleged underlying wrongful acts. Therefore, the third factor
 2   concerning duplicative litigation does not apply directly, since the coverage issues here are
 3   different than the liability issues in the state court action. See AmTrust Int’l Underwriters
 4   Ltd. v. Silver Star Constr. Eng’g, Inc., 2018 WL 5819454, at *3 (C.D. Cal. Oct. 30, 2018).
 5   The standard for duplicative litigation is whether the same issues between the same parties
 6   are currently being litigated in state court. See, e.g., Brillhart, 316 U.S. at 495 (“Ordinarily
 7   it would be uneconomical as well as vexatious for a federal court to proceed in a declaratory
 8   judgment suit where another suit is pending in a state court presenting the same issues, not
 9   governed by federal law, between the same parties. Gratuitous interference with the orderly
10   and comprehensive disposition of a state court litigation should be avoided.”); Dizol, 133
11   F.3d at 1225 (9th Cir. 1998) (“If there are parallel state proceedings involving the same
12   issues and parties pending at the time the federal declaratory action is filed, there is a
13   presumption that the entire suit should be heard in state court.”).
14          However, the Court notes that whether declaratory relief is warranted might well
15   turn on issues related to the underlying State Court Action. As previously discussed, for
16   this Court to grant Cincinnati its requested relief and make a determination that the either
17   there is no insurance coverage or that an exclusion applies, the Court would effectively be
18   making a factual determination regarding the claims in the underlying State Court Action.
19   This could lead to conflicting findings between this Court and the state court. The Court,
20   therefore, cannot conclude as a matter of law that its ruling on Cincinnati’s lawsuit for
21   declaratory relief would not materially impact the underlying State Court Action.
22   Maryland Cas. Co. v. Witherspoon, 993 F. Supp. 2d 1178, 1185 (C.D. Cal. 2014)
23   (“Accordingly, the Court finds that this overlap in issues weighs heavily against allowing
24   Plaintiff’s declaratory judgment action to go forward, because it entangles the Court with
25   the underlying state court action, as well as results in duplicative litigation.”). Accordingly,
26   this factor favors abstention.
27          D.     Other Factors
28          In additional to the three bedrock Brillhart factors, the Ninth Circuit has suggested


                                                  -8-
      Case 3:19-cv-08260-DJH Document 31 Filed 12/05/19 Page 9 of 11



 1   other considerations that may weigh in favor of a district court’s decision to dismiss or stay
 2   an action for declaratory relief: (1) whether the declaratory action will settle all aspects of
 3   the controversy; (2) whether the declaratory action will serve a useful purpose in clarifying
 4   the legal relations at issue; (3) whether the declaratory action is being sought merely for
 5   the purposes of procedural fencing or to obtain a res judicata advantage; (4) whether the
 6   use of a declaratory action will result in entanglement between the federal and state court
 7   systems; (5) the convenience of the parties; and (6) the availability of and relative
 8   convenience of other remedies. Dizol, 133 F.3d at 1225 n.5 (quoting Am. States Ins. Co.
 9   v. Kearns, 15 F.3d 142, 145 (9th Cir. 1994) (Garth, J., concurring)).
10          Because the parallel State Court Action involves overlapping issues and parties,
11   there is a possibility of inconsistent factual and legal determinations. This could lead to
12   “entanglement” between the two systems, and as such, consideration regarding the
13   entanglement between the federal and state court systems weighs strongly in favor of
14   abstaining from the instant action. See Witherspoon, 993 F. Supp. 2d at 1185 (expressing
15   “great concern that exercising jurisdiction over this Action will result in entanglement
16   between the federal and state court systems”). Likewise, the availability of and relative
17   convenience of other remedies also weighs in favor of abstention because Cincinnati can
18   seek declaratory relief in the State Court Action or wait until the State Court Action is
19   resolved. Moreover, the burden on Hope Construction to litigate the coverage dispute in
20   this Court while simultaneously defending against the claims in the State Court Action is
21   high. See Northfield Ins. Co. v. Civic Ctr. Hotel, LLC, 239 F. Supp. 3d 1163, 1173 (N.D.
22   Cal. 2017) (“Since Northfield is providing a defense, it suffers no harm from waiting until
23   the state court action is resolved. But requiring defendants to litigate these matters now
24   while defending the state court action is an expensive and unnecessary burden.”).
25          As for convenience to the parties, a coverage determination would necessitate
26   discovery from the parties involved in and would require this Court to delve into the factual
27   dispute at the center of the State Court Action. As a result, the Court finds that the interests
28   of judicial economy, as well as concerns about comity and fairness to the parties, further


                                                  -9-
     Case 3:19-cv-08260-DJH Document 31 Filed 12/05/19 Page 10 of 11



 1   weigh in favor of abstaining this action. See Wilton, 515 U.S. at 288 (“If a district court,
 2   in the sound exercise of its judgment, determines after a complaint is filed that a declaratory
 3   judgment will serve no useful purpose, it cannot be incumbent upon that court to proceed
 4   to the merits before staying or dismissing the action.”).
 5   IV.    CONCLUSION
 6          “[W]here the basis for declining to proceed is the pendency of a state proceeding, a
 7   stay will often be the preferable course, because it assures that the federal action can
 8   proceed without risk of a time bar if the state case, for any reason, fails to resolve the matter
 9   in controversy.” Wilton, 515 U.S. at 288 n.2. As a parallel state proceeding provides the
10   strongest basis for the Court’s abstention, this action will be stayed, rather than dismissed,
11   pending resolution of the underlying State Court Action.
12          Cincinnati may seek to lift the stay at the conclusion of the State Court Action or at
13   such other time as it (or any other party) believes that circumstances have changed
14   sufficiently to warrant adjudication of the claims. The parties shall file a Joint Status
15   Report six months from the date of this Order, and every three months thereafter, briefly
16   alerting the Court to any developments in the underlying State Court Action.
17          Accordingly,
18          IT IS ORDERED that this action is stayed pending resolution of Chabad of
19   Flagstaff, Inc., et al. v. Hope Construction, LLC, et al., No.: S0300CV201900361 (Super.
20   Ct. Coconino County, Ariz. July 20, 2019).
21          IT IS FURTHER ORDERED that the Rule 16 Scheduling Conference set for
22   November 21, 2019, is vacated.
23   …
24   …
25   …
26   …
27   …
28   …


                                                  - 10 -
     Case 3:19-cv-08260-DJH Document 31 Filed 12/05/19 Page 11 of 11



 1         IT IS FINALLY ORDERED that the parties shall file a Joint Status Report six
 2   months from the date of this Order, and every three months thereafter, regarding any
 3   developments in the underlying State Court Action.
 4         Dated this 4th day of December, 2019.
 5
 6
 7                                              Honorable Diane J. Humetewa
 8                                              United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              - 11 -
